           Case 1:21-cv-00109-EPG Document 12 Filed 02/03/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       SUSANA RAMIREZ, on behalf of N.R.,                        No. 1:21-cv-00109-EPG
12                           Plaintiff,
13             v.                                                  ORDER GRANTING MOTION TO APPOINT
                                                                   GUARDIAN AD LITEM
14       COMMISSIONER OF SOCIAL
         SECURITY,                                                 (ECF No. 10)
15
                             Defendants.
16

17            Plaintiff Susana Ramirez, on behalf of N.R., a minor, filed a complaint to review

18   Defendant Commissioner of Social Security’s decision on January 26, 2021. (ECF No. 1).

19   Pending before the Court is Plaintiff’s motion to appoint a guardian ad litem. (ECF No. 10).

20   I.       BACKGROUND

21            On account of N.R. being a minor, Plaintiff Ramirez filed a motion to appoint a guardian

22   ad litem together with Plaintiff’s Social-Security complaint. (ECF No. 3). The Court denied the

23   initial motion without prejudice for noncompliance with Eastern District of California Local Rule

24   202. (ECF No. 9). Plaintiff filed a revised motion on February 1, 2021.1 (ECF No. 10).

25   ///

26   ///

27   1
       Shortly after Plaintiff filed the revised motion, the Court issued an order staying the case and requiring Plaintiff to
     file a renewed motion to appoint a guardian ad litem or for another appropriate order. (ECF No. 11). That order was
28   signed before, but docketed after, Plaintiff filed her revised motion.
                                                                  1
           Case 1:21-cv-00109-EPG Document 12 Filed 02/03/21 Page 2 of 4


 1   II.      LEGAL STANDARDS

 2            Under Federal Rule of Civil Procedure 17(c)(2), “[a] minor or an incompetent person who

 3   does not have a duly appointed representative may sue by a next friend or by a guardian ad

 4   litem.” Fed. R. Civ. P. 17(c)(2). In construing Rule 17(c), the Ninth Circuit has stated, “Although

 5   the [district] court has broad discretion and need not appoint a guardian ad litem if it determines

 6   the person is or can be otherwise adequately protected, it is under a legal obligation to consider

 7   whether the person is adequately protected.” United States v. 30.64 Acres of Land, More or Less,

 8   Situated in Klickitat Cnty., State of Wash., 795 F.2d 796, 805 (9th Cir.1986).

 9            The Court looks to “the law of the individual’s domicile” to determine that individual’s

10   capacity to sue or be sued. Fed. R. Civ. P. 17(b)(1). Here, that law is California. (See ECF No. 1)

11   (Plaintiff is domiciled in Fresno, California). In determining whether to appoint a particular

12   guardian ad litem, the court must consider whether the minor and the guardian have divergent

13   interests. Cal. Code Civ. P. § 372(b)(1). “When there is a potential conflict between a perceived

14   parental responsibility and an obligation to assist the court in achieving a just and speedy

15   determination of the action, a court has the right to select a guardian ad litem who is not

16   a parent if that guardian would best protect the child’s interests.” Williams v. Super. Ct., 147

17   Cal.App.4th 36, 38 (2007) (internal quotation marks and citation omitted). “[I]f the parent has an

18   actual or potential conflict of interest with his child, the parent has no right to control or influence

19   the child’s litigation.” Id. at 50. While, “[a] parent is generally appointed guardian ad litem,”

20   Anthem Life Ins. Co. v. Olguin, No. 1:06-CV-01165 AWI-NEW, 2007 WL 1390672, at *3 (E.D.
21   Cal. May 9, 2007), “a parent is not entitled to be the next friend of his or her child as a matter of

22   absolute right.” Id. at *2 (citing Fong Sik Leung v. Dulles, 226 F.2d 74, 82 (9th Cir. 1955)).

23            Courts in this district have found that parents do not have adverse interests from their

24   children in cases challenging only the decision of the Commissioner of Social Security. See, e.g.,

25   Castillo v. Saul, No. 1:20-CV-0991-JLT, 2020 WL 4570399, at *1 (E.D. Cal. Aug. 7, 2020)

26   (“Plaintiff is the child of Daniela Padraza Reyes, and is a minor under California law. See Cal.
27   Fam. Code § 6502. As a minor, the child’s ability to bring suit is contingent upon appointment by

28   the court of a guardian ad litem. Upon review of the Complaint, it does not appear there are

                                                         2
           Case 1:21-cv-00109-EPG Document 12 Filed 02/03/21 Page 3 of 4


 1   adverse interests, because the only claims are asserted on Plaintiff’s behalf.”); L.H. v.

 2   Comissioner of Soc. Sec., No. 1:12-CV-00022-JLT, 2012 WL 1739811, at *1 (E.D. Cal. May 15,

 3   2012) (“Upon review of the Complaint, it does not appear there are adverse interests. Ms. Owens

 4   does not have competing claims with Plaintiff, because the only claim in this action is for review

 5   of the decision denying Plaintiff’s claim for benefits. Therefore, Ms. Owens’ appointment as

 6   guardian ad litem for her son is appropriate.”).

 7            Local Rule 202(c) provides additional requirements:

 8            (c) Disclosure of Attorney’s Interest. When the minor or incompetent is
 9                represented by an attorney, it shall be disclosed to the Court by whom and the
                  terms under which the attorney was employed; whether the attorney became
10                involved in the application at the instance of the party against whom the
                  causes of action are asserted, directly or indirectly; whether the attorney
11                stands in any relationship to that party; and whether the attorney has received
                  or expects to receive any compensation, from whom, and the amount.
12

13   E.D. Cal. L.R. 202.

14   III.     APPLICATION

15            Plaintiff’s motion indicates that N.R. is a minor. As such, the Court finds appointment of a

16   guardian ad litem appropriate in this action that concerns N.R.’s Social-Security Disability

17   Insurance and Supplemental Security Income. Fed. R. Civ. P. 17.

18            Plaintiff, who is the proposed guardian ad litem, is N.R.’s mother. As in Castillo, “[u]pon

19   review of the Complaint, it does not appear there are adverse interests, because the only claims

20   are asserted on [N.R.’s] behalf.” Castillo, 2020 WL 4570399, at *1. Therefore, the appointment

21   of Plaintiff as N.R.’s guardian ad litem is also appropriate. See Burke v. Smith, 252 F.3d 1260,

22   1264 (11th Cir. 2001) (“Generally, when a minor is represented by a parent who is a party to the

23   lawsuit and who has the same interests as the child there is no inherent conflict of interest.”). The

24   Court notes that the revised motion complies with Local Rule 202.

25   IV.      ORDER

26            For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s motion for

27   appointment of guardian ad litem (ECF No. 10) is GRANTED and Susana Ramirez shall serve as

28   ///

                                                        3
       Case 1:21-cv-00109-EPG Document 12 Filed 02/03/21 Page 4 of 4


 1   guardian ad litem for N.R. in this action.

 2
     IT IS SO ORDERED.
 3

 4      Dated:     February 2, 2021                   /s/
 5                                                UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                  4
